Citation Nr: 0203417	
Decision Date: 04/15/02    Archive Date: 04/26/02

DOCKET NO.  01-09 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a low back disability 
(characterized as low back strain with degenerative disc 
disease and sciatica).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. A. Carsten, Associate Counsel






INTRODUCTION

The veteran had active military service from June 1955 to 
June 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim of entitlement to 
service connection for low back strain with sciatica.  The 
veteran subsequently perfected this appeal.

Additional evidence (a congressional inquiry with attached 
statement from the veteran) was received at the Board on 
February 20, 2002.  A letter dated February 13, 2002, 
informed the veteran that his appeal was being certified to 
the Board for disposition.  Pursuant to VA regulation, the 
appellant is granted a period of 90 days following the 
mailing of notice to them that an appeal has been certified 
to the Board and that the appellate record has been 
transferred to the Board during which they may submit 
additional evidence.  See 38 C.F.R. § 20.1304 (2001).  The 
Board notes this section was recently amended, effective 
February 22, 2002, to eliminate the requirement that 
pertinent evidence be referred to the agency of original 
jurisdiction (AOJ) for preparation of a supplemental 
statement of the case (SSOC) unless the right is waived by 
the appellant or unless the Board determines that the benefit 
to which the evidence relates may be allowed on appeal 
without such referral.  See 67 Fed. Reg. 3,105-3,106 (January 
23, 2002) (to be codified at 38 C.F.R. § 20.1304).  The 
amended regulations apply to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, and to 
appeals pending at the Board on February 22, 2002.  See 67 
Fed. Reg. 3,099-3,106 (January 23, 2002).  Accordingly, it is 
no longer necessary to return the case to the RO for an SSOC 
or to request a waiver from the veteran. 

The Board notes that the veteran previously filed a claim of 
entitlement to service connection for a right hip/right groin 
disability.  A September 2000 Board decision denied this 
claim as not well-grounded.  This basis for denial no longer 
exists and claims denied as not well-grounded between July 
14, 1999 and November 9, 2000, can be readjudicated upon the 
request of the claimant or on the Secretary's own motion as 
if the denial had not been made.  See 38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Therefore, the Board refers the above-referenced matter to 
the RO for the appropriate action.


FINDINGS OF FACT

1. The RO has obtained all evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran did not incur low back disability in service, 
and there is no competent evidence linking current low 
back disability to his period of service.


CONCLUSION OF LAW

A low back disability was not incurred or aggravated in 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq.; see 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in the August 2000 
rating decision and the September 2001 statement of the case 
(SOC) of the evidence necessary to establish service 
connection for a low back disability.  Further, in June 2001, 
the veteran was notified of the enactment of the VCAA.  The 
Board concludes that the discussions in the rating decision, 
the SOC, and the VCAA letter adequately informed the veteran 
of the evidence needed to substantiate his claim and complied 
with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
connection with his claim, the veteran identified treatment 
by Dr. R. Denton and Abercrombie Radiological Consultants.  
The RO requested these records and they have been associated 
with the claims folder.  The veteran also indicated that he 
was treated by a Dr. Bectel for acute low back pain in 1966.  
According to the veteran, the doctor is deceased and he has 
been unable to find any record of that treatment.  As such, 
there is no reasonable possibility that additional attempts 
to obtain these records would assist the veteran.
 
The duty to assist, as set forth in the VCAA, includes 
obtaining a medical opinion if the evidence shows the 
presence of a current disability, and indicates the 
disability may be associated with service.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  This duty was clarified in the 
implementing regulations which specify that a medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered an event, injury or disease in service,...; and (C) 
Indicates that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or with another service-connected disability.  66 
Fed. Reg. 45,631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)). 

The veteran has not been afforded a VA examination.  However, 
as will be explained below, the evidence does not establish 
that the veteran had back disability during service or that 
any current low back disability is related to service.  In 
his November 2001 substantive appeal, the veteran asserts 
that in 1999 a doctor told him that his disc problem looked 
like an old injury and that it could be old enough to relate 
to his time in the military.  The veteran has not submitted 
medical evidence to this effect and has not identified where 
it can be obtained.  The Board notes that, "[t]he duty to 
assist is not always a one-way street.  If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. 
§ 3.303(b) (2001).  Service connection may also be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2001). 

The veteran contends he is entitled to service connection for 
a low back disability.  The veteran reports that he was 
treated in the military several times for back pain and he 
believes one time was in Saudi Arabia in about 1957.  He 
states he was never hospitalized but that he would get 
limited duty for a few days when he went to the doctor.  He 
further reports that he has been bothered by this problem for 
45 years since he was in the military.

Service medical records indicate that on examination for 
enlistment in June 1955, the veteran's spine was normal on 
clinical evaluation.  No defects were noted.  The records 
evidence numerous clinic visits between December 1955 and 
June 1959.  None of the recorded visits were for complaints 
of back pain and there was no report of a low back injury.  
On examination for separation and re-enlistment in May 1959, 
the spine was again determined normal on clinical evaluation.  
The veteran complained of cramps in his legs but denied other 
illness, operations and diseases.  On Report of Medical 
History, the veteran did not indicate any back injury or back 
problems.  

The veteran submitted medical evidence from various providers 
which indicates that on November 11th (year unknown but 
appears to be subsequent to 1973), the veteran reported low 
back pain since November 7th, which had gotten progressively 
worse.  He was unable to sit, stand or walk without pain and 
was sent off work with advice to see an orthopedic doctor.  

In August 1982, the veteran complained of low back 
discomfort.  In May 1983, the veteran was seen with 
complaints of pain in his midback and he thought it was 
getting worse.  

In June 1988, the veteran complained of pain in his low back 
which started as a sudden catch at home a couple of days 
prior.  He reported 2 previous episodes, each 5 years apart 
that cleared within a very short time.  On physical 
examination, he was walking flexed forward about 15 degrees 
but could straighten up.  Straight leg raise on the right 
caused some exacerbation of back pain but no radicular pain.  
Diagnosis was acute lumbar strain and it was noted that he 
might possibly have a facet joint syndrome.  

In March 1990, the veteran reported a history of occasional 
back stiffness and that he was doing exercises (touching his 
toes) when he felt a pop in the left lumbar area.  On 
physical examination, the veteran had no trouble with gait 
and had full range of motion without any pain.  Possible 
slight spasm was noted in the lumbar area but no real 
tenderness.  Knee jerks were 2+, and ankle jerks were 1+ and 
symmetrical.  Assessment was low back strain.

In February 1991, the veteran requested some heat on his 
back.  He had a "pop" in his back about 2 days prior.  He 
reported this happens about once a year and seems to resolve 
promptly with heat and Motrin.  Objectively, the veteran was 
moving well and had good range of motion except on side to 
side tilt due to discomfort across the lumbosacral level.  
Assessment was history of recurrent low back pain.

Records from Dr. Denton indicate the veteran was seen in June 
1997 for pain in both legs which was persistent in his right 
buttock and down the back of his right leg.  He did not 
remember any acute back trauma.  On physical examination, the 
veteran had a positive straight leg raise on the right.  
Reflexes and strength were equal and he could heel walk and 
toe walk normal.  No focal motor or sensory deficits were 
noted.  Assessment was low back strain with sciatica.  

In July 1998, the veteran was seen for various complaints 
including some intermittent radicular symptoms in his lower 
back from over a year ago although it is not nearly as bad as 
it was.  He described an occasional sciatic type pain.  On 
physical examination, strength and reflexes were equal.  

In September 1998, the veteran reported continued problems 
with his left groin and left leg which has been ongoing for 
some time and which the veteran felt goes back to an old 
military injury.  The veteran requested that Dr. Denton write 
a letter to VA regarding this.  

According to a September 1998 statement from Dr. Denton, the 
veteran was seen in June 1997 for low back strain with 
sciatica.  The veteran reported intermittent problems with 
sciatic type pain that he felt was related to an injury 
suffered during the military.  The veteran was treated with 
physical therapy and anti-inflammatories but continues to be 
plagued with this to some degree.

In June 1999, the veteran reported trying to lift a log out 
of the road and that he reinjured his back.  He was having a 
little bit of sciatica down the right leg.  On examination, 
strength and reflexes in the lower extremities were normal 
and gait was also normal.  He had a negative straight leg 
raise but had some pain with flexion at the back.  Assessment 
was low back strain with mild sciatica.  

The veteran underwent a lumbar spine MRI in October 1999.  
Conclusion was as follows:  "L2-3 through L5-S1 degenerative 
disc disease as above with acquired central spinal stenosis 
at L3-4 and concentric neuroforaminal stenosis at L4-5 and 
L5-S1."

In March 2000, the veteran presented to Dr. Denton for an 
unrelated problem.  They discussed the veteran's back pain 
and he reported that he had been to physical therapy, had a 
MRI and saw a neurosurgeon.  Apparently, nothing could be 
done.  He reported that he could go back to work with 
restrictions but that he could not work under them, so he 
basically retired.  Assessment included chronic back pain.

The medical evidence of record indicates the veteran has a 
current low back disability.  In order to establish 
entitlement to service connection, the current disability 
must be related to service.  The Board acknowledges the 
veteran's report of treatment for low back pain during 
service.  However, this is not supported by the objective 
evidence of record.  Service medical records do not document 
any complaints of or treatment for low back pain and there is 
no indication that the veteran suffered a low back injury. 

The veteran was discharged in June 1959 and there is no 
evidence of treatment shortly after discharge.  The Board 
acknowledges the veteran's report that he received treatment 
in 1966, approximately 7 years after discharge.  These 
records are unavailable.  The lack of documentation of 
complaints or treatment for low back pain in the service 
medical records, and the length of time between discharge and 
the first reported treatment weighs against a finding that 
the veteran injured his back during service.  Thus, it is the 
Board's opinion that the evidence of record does not support 
a finding that the veteran injured his back during active 
military service.

Even assuming that the veteran injured his back during 
service, the medical evidence of record does not suggest a 
relationship between any such injury and the veteran's 
current low back disability.  The veteran believes that his 
current low back disability was incurred during service.  
While the veteran is competent to testify that he has had 
back pain since service, he is not competent to render an 
opinion as to the relationship between any such pain and his 
current low back disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992) (lay persons are not competent to offer 
medical opinions).  He claims that a doctor told him that his 
current back disability could be related to service, but did 
not identify where such evidence could be obtained.  Hearsay 
medical evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).    

Dr. Denton's records mention that the veteran suffered an 
injury during service.  However, the notations regarding any 
injury during service appear to be a transcription of the 
veteran's reported history and not an opinion as to the 
etiology of the veteran's disability.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995) (transcription of lay history is 
not transformed into "competent medical evidence" merely 
because the transcriber is a medical professional).  

Based on the evidence of record, it cannot be concluded that 
the veteran's low back disability was incurred in service.  
While the veteran has a current low back disability, there is 
no evidence to show a causal relationship between such 
disability and the veteran's active service. 

As the preponderance of the evidence is against the claim for 
service connection for a low back disability, the reasonable 
doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

ORDER

Entitlement to service connection for a low back disability 
is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

